[Cite as In re L.S., 2020-Ohio-5469.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




IN RE:

        L.S.,                                               CASE NO. 1-20-19

ADJUDICATED DEPENDENT
AND ABUSED CHILD.
                                                            OPINION
[CHEYENNE HOOPER - APPELLANT]




                   Appeal from Allen County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2019 JG 36259

                                        Judgment Affirmed

                          Date of Decision: November 30, 2020




APPEARANCES:

        Linda Gabriele for Appellant

        Rebecca S. King-Newman for Appellee
Case No. 1-20-19


ZIMMERMAN, J.

         {¶1} This is an appeal from the Allen County Court of Common Pleas,

Juvenile Division, adjudicating L.S. to be an abused and dependent child. For the

reasons that follow, we affirm.

         {¶2} L.S., was born in 2018, to her mother, Cheyenne Hooper (“Cheyenne”),

and her father, Ebin Stratton (“Ebin”). (Doc. No. 42). Cheyenne and Ebin were

never married to each other. On March 13, 2019, the Allen County Children

Services Board (“the agency”) was notified through a physical-abuse report that L.S.

had been life-flighted from St. Rita’s Medical Center (“SRMC”) to Nationwide

Children’s Hospital (“NCH”). (See Doc. No. 9); (Aug. 12, 2019 Tr. at 38); (Aug.

15, 2019 Tr. at 18).

         {¶3} After investigating the abuse report, the agency sought to establish an

out-of-home-safety plan with Dawn Stratton, the paternal grandmother of L.S.1

(Id.); (Aug. 15, 2019 Tr. at 7). Regardless, at the shelter-care hearing on July 15,

2019, the trial court determined that probable cause existed to believe that L.S. was

an abused and dependent child; that it was in L.S.’s best interest to be placed in the

temporary custody of Ebin; and that

         reasonable efforts were made by the Allen County Children Services
         Board to prevent the placement and removal of [L.S.] from [her] home
         prior to July 15, 2019, and thereafter to eliminate the continued

1
  It appears from our review of the record that the agency filed its complaint under a separate case number (a
record we do not presently have before us) and that its complaint was later dismissed and refiled under the
existing case number where a shelter-care hearing was held. (See Aug. 12, 2019 Tr. at 9).

                                                     -2-
Case No. 1-20-19


       removal of [L.S.] from the home, and to make it possible for [L.S.] to
       return and/or remain in the home.

(Emphasis sic.) (Doc. No. 7). The following day, the agency filed a complaint in

the trial court alleging L.S. to be an abused child under 2151.031(B) and (C), and a

dependent child under R.C. 2151.04(C). (Doc. No. 8).

       {¶4} After the adjudicatory hearing (on August 12 and 15, September 17,

and October 10, 17, and 29, 2019), the magistrate took the matter under advisement

and later issued a decision finding L.S. to be an abused and dependent child under

R.C. 2151.031(C) and R.C. 2151.04(C). (Doc. No. 77). Further, the magistrate

found that “the agency did make reasonable efforts to prevent the removal of [L.S.]

from the home/to make it possible for [L.S.] to return home[]” through case-

management and investigation, placement of L.S. with Ebin, and orders limiting

Cheyenne’s contact with L.S. (Id.).

       {¶5} On November 22, 2019, the parties presented a proposed agreement as

to the disposition of L.S. to the magistrate. (Nov. 22, 2019 Tr. at 2). The magistrate

accepted and adopted the parties’ agreement which included: the grant of legal

custody of L.S. to Ebin with a graduated-supervised-parenting-time-visitation

schedule for Cheyenne. (Id.); (Doc. No. 85). Importantly, the parties agreed

dispositional order provided that reasonable efforts were made by the agency to




                                         -3-
Case No. 1-20-19


prevent the removal of L.S. through case management and investigation services,

placement with Ebin, and orders limiting Cheyenne’s contact with L.S.2 (Id.).

         {¶6} Nevertheless, on November 22, 2019, Cheyenne filed objections to the

magistrate’s decision on adjudication. (Doc. No. 79, 80, 81, 82, 83, 84).                           Notice

was sent to the parties on January 10, 2020 that the transcripts had been filed by the

court reporter. (Doc. No. 88). After which, Cheyenne filed supplemental objections

to the magistrate’s decision on adjudication, Cheyenne objected to the magistrate’s

findings of fact. (Doc. No. 89). The agency filed its memorandum in opposition to

Cheyenne’s objections on February 6, 2020. (Doc. No. 90).

         {¶7} The trial court conducted its independent review of adjudication and

determined that the magistrate properly decided the factual issues and appropriately

applied the law and denied Cheyenne’s objections. (Doc. No. 91). On March 6,

2019, the trial court journalized its judgment entries on adjudication and disposition.

(Doc. Nos. 92, 93).

         {¶8} Cheyenne filed a notice of appeal on April 1, 2020 and presents two

assignments of error, which we will address together. (Doc. No. 94).




2
  Cheyenne and Ebin resided together as an intact family in the same home located in Lima, Ohio 45801 at
the time the physical-abuse report was made. (See Aug. 12, 2019 Tr. at 37-40); (See Aug. 15, 2019 Tr. at 4-
6). However, following the physical-abuse report and prior to the shelter-care hearing in this case, Cheyenne
moved out of the home, and at all times relevant to this proceeding, Ebin continued to reside in the same
home with L.S. (See Doc. No. 1, 5, 6, 7, 8, 9).

                                                    -4-
Case No. 1-20-19


                            Assignment of Error No. I

       The Trial Court’s Decision Is Against The Manifest Weight Of
       The Evidence. Appellee Did Not Prove By Clear And Convincing
       Evidence That The Minor Child Was Abused And/Or Dependent.

                           Assignment of Error No. II

       The Trial Court Committed Prejudicial Error In Finding That
       The Allen County Children Services Board Made Reasonable
       Efforts To Return The Child To The Custody Of The Appellant.


       {¶9} In her first assignment of error, Cheyenne argues that the trial court’s

determination that L.S. is an abused and dependent child is against the manifest

weight of the evidence. In her second assignment of error Cheyenne asserts that the

trial court erred in finding that the agency made reasonable efforts to return L.S. to

Cheyenne.

                                Standard of Review

       {¶10} Abuse, neglect, and dependency cases are initiated by the filing of a

complaint in juvenile court. See Juv.R. 22(A); Juv.R. 10; R.C. 2151.27(A). The

complaint is “the legal document that sets forth the allegations that form the basis

for juvenile court jurisdiction.” Juv.R. 2(F). See R.C. 2151.23. The juvenile court

must base its adjudication on the evidence adduced at the adjudicatory hearing to

support the allegations in the complaint. See In re Hunt, 46 Ohio St. 2d 378, 380

(1976). If allegations in the complaint are not proven by clear and convincing

evidence at the adjudicatory hearing, the juvenile court must dismiss the complaint.

                                         -5-
Case No. 1-20-19


Juv.R. 29(E)(4), (F); R.C. 2151.35(A)(1). “‘“Clear and convincing evidence is that

measure or degree of proof which is more than a mere ‘preponderance of the

evidence,’ * * * and which will produce in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.”’” In re S.L., 3d Dist. Logan

Nos. 8-17-25, 8-17-26, 8-17-27, 8-17-28, 8-17-29, 8-17-33, 8-17-34, 8-17-35, 8-17-

36, and 8-17-37, 2018-Ohio-1111, ¶ 14, quoting In re G.C-O., 3d Dist. Seneca No.

13-12-56, 2013-Ohio-4974, ¶ 7, quoting In re C.B., 12th Dist. Butler Nos. CA2008-

01-002 and CA2008-01-003, 2008-Ohio-5543, ¶ 10. Here, Cheyenne argues that

weight of the evidence does not support the trial court’s determination that L.S. is

an abused and dependent child or that the agency made reasonable efforts to return

L.S. to Cheyenne, thus, reunifying the family.

       {¶11} We apply the criminal-manifest-weight-of-the-evidence standard for

reviewing challenges in juvenile proceedings. In re S.L., 2018-Ohio-1111, at ¶ 12,

citing In re Corey Children, 11th Dist. Geauga No. 2005-G-2649, 2006-Ohio-2013,

¶ 17. Under this standard, when reviewing a claim that a judgment is against the

manifest weight of the evidence, we must review the entire record, weighing both

the evidence and all reasonable inferences, considering the credibility of witnesses,

and determining whether in resolving conflicts, the trier of fact clearly lost its way

and created such a manifest miscarriage of justice that a new trial must be ordered.
Id. at ¶ 12, citing State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). “‘The


                                         -6-
Case No. 1-20-19


discretionary powers to grant a new trial should be exercised only in the exceptional

case in which the evidence weighs heavily against the conviction [, or in this case,

an adjudication of abuse and dependency].’” Id., quoting Martin at 172. Our role

is limited to weighing the evidence introduced at trial and then determining whether

the state carried its burden of persuasion. Id. at ¶ 13, citing State v. Thompkins, 78
Ohio St. 3d 380, 387 (1997). We must defer to the factual findings of the trier of

fact as to the weight to be given the evidence and the credibility of the witnesses.
Id., citing State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph one of the syllabus.

       {¶12} “‘Once the clear and convincing standard has been met to the

satisfaction of the [juvenile] court, the reviewing court must examine the record and

determine if the trier of fact had sufficient evidence before it to satisfy this burden

of proof.’” Id. at ¶ 15, quoting In re Kinney, 1st Dist. Hamilton No. C–020067,

2002-Ohio-2310, 2002 WL 950266, *2, (May 10, 2002), citing In re Adoption of

Holcomb, 18 Ohio St. 3d 361, 368. We will not reverse the judgment of a trial court

as being against the manifest weight of the evidence which is supported by some

competent, credible evidence. Id. at ¶ 15, citing In re Mercer, 10th Dist. Franklin

No. 04AP-422, 2005-Ohio-1845, ¶ 20, citing C.E. Morris Co. v. Foley Constr. Co.,

54 Ohio St. 2d 279, syllabus.




                                         -7-
Case No. 1-20-19


                                    Manifest-Weight Analysis

        {¶13} Here, Cheyenne challenges the trial court’s finding that L.S. is an

abused and dependent child. An abused child includes any child who “[e]xhibits

evidence of any physical or mental injury or death, inflicted other than by accidental

means, or an injury or death which is at variance with the history given of it.” R.C.

2151.031(C).         A dependent child means any child “[w]hose condition or

environment is such as to warrant the state, in the interests of the child, in assuming

the child’s guardianship[.]” R.C. 2151.04(C).

        {¶14} To establish abuse and dependency the State presented two witnesses

in its case in chief: Dr. Catherine Huber (“Dr. Huber”), an expert in general

pediatrics specifically in the area of child-abuse pediatrics, and the agency’s

investigative caseworker, Nicole Mikesell. (Aug. 12, 2019 Tr.); (Aug. 15, 2019

Tr.); (Sep. 17, 2019 Tr.). Cheyenne presented three witnesses in her case in chief:

Patty Doering, Cheyenne’s mother (L.S.’s maternal grandmother), Dr. Todd

Hixenbaugh (“Dr. Hixenbaugh”) the emergency room (“ER”) doctor who treated

L.S. at SRMC, and Dr. Marcus DeGraw (“Dr. DeGraw”) an expert in child-abuse

pediatrics.3 (Sep. 17, 2019 Tr.); (Oct. 10, 2019 Tr.); (Oct. 17, 2019 Tr.). Further,

Lima Police Department Detective, Matt Woodworth, testified for the State as a

rebuttal witness. (Oct. 29, 2019 Tr.).


3
  Doering also happens to be a pediatric nurse at SRMC, but was not qualified as an expert witness in the
instant case.

                                                  -8-
Case No. 1-20-19


       {¶15} Here, it is important to note that there were no independent eye

witnesses to L.S.’s injuries according to the history reported to medical providers

by the parents. (See Aug. 12, 2019 Tr. at 38); (Aug. 15, 2019 Tr. at 6); (Oct. 10,

2019 Tr. at 44); (Oct. 29, 2019 Tr. at 21). On appeal, Cheyenne’s avers that Dr.

DeGraw’s and Dr. Hixenbaugh’s testimonies contradicted Dr. Huber’s findings.

For the reasons that follow, we disagree.

       {¶16} Dr. Huber’s testimony revealed that she performed a physical

examination of L.S. and obtained the relevant medical, developmental, and family

histories (of L.S.) from Cheyenne and Ebin. (Aug. 12, 2019 Tr. at 26). Ultimately,

Dr. Huber testified that her expert opinion as to L.S. injuries was:

       [t]he history that was provided of the accidental fall off of the bed was
       not sufficient for the degree of injury that the child had sustained, and
       therefore, the diagnosis of abusive head trauma and physical abuse
       were made.

(Id. at 45).

       {¶17} Dr. Huber further testified that based upon a skeletal survey and the

radiological study of L.S.’s body, the likely “mechanism for abusive-head trauma is

a rapid acceleration/deceleration injury” and the most common form of such injury

is shaking. (Id. at 47-48). According to Dr. Huber, L.S.’s injuries (i.e., a large left

subdural hemorrhage with a mid-line shift and a small right subdural hemorrhage)

created a substantial risk to her health and safety.        (Id. at 30, 32, 48, 52).

Importantly, Dr. Huber testified that while a fall off of a bed at the height reported

                                         -9-
Case No. 1-20-19


by Cheyenne would cause direct trauma, it would not have caused the

acceleration/deceleration injury. (Id. at 52). Dr. Huber further testified that the

bleeding in two of the three layers of L.S.’s retinal layers indicated that an excessive

amount of force was used upon her. (Id. at 53). Moreover, Dr. Huber testified that

L.S.’s neck injury supports the acceleration/deceleration mechanism, and thus, her

abusive-head-trauma and physical-abuse diagnoses. (Id. at 55).

       {¶18} Dr. Hixenbaugh (a general and trauma surgeon at SRMC) testified that

he had no independent recollection of treating L.S., other than his notes, and

according to his notes, he saw no signs of abuse. (Oct. 10, 2019 Tr. at 7-8).

       {¶19} Dr. DeGraw, Cheyenne’s expert witness, testified that he reviewed

documents related to L.S.’s treatment (i.e., medical records, the radiological reports

and images, and Dr. Huber’s testimony), and disagreed with Dr. Huber’s opinion

that L.S.’s injuries were abusive-head trauma. (Id. at 18-21). Specifically, Dr.

DeGraw disputed the primary mechanism (i.e., cause of the injury) identified by Dr.

Huber, and thus he could not rule out a direct-impact mechanism. (Id. at 45).

According to Dr. DeGraw, if L.S. had an occipital impact (a direct injury to the back

of L.S.’s head) or mechanics (L.S.’s head struck something) that such a direct-

impact mechanism could lead to the type of injuries L.S. sustained. (Id. at 21, 45).

       {¶20} Importantly, and in our review of the record, there is no evidence in

the record that L.S. actually suffered either an occipital impact or was found lying


                                         -10-
Case No. 1-20-19


on her back. (Id. at 48). Dr. DeGraw testified that L.S.’s neck injuries were

extremely rare, and that there has never been an identified study with those type of

neck injuries. (Id. at 47). Nevertheless, Dr. DeGraw testified that the most typical

explanation for the compilation of injuries that L.S. sustained was “blunt-force,

repetitive blunt force, or shaking injury to the head of a child”, and that those

explanations would be more likely than an occipital fall. (Id.). Thus, in our review,

we conclude that Dr. Hixenbaugh’s and Dr. DeGraw’s opinions do not contradict

Dr. Huber’s ultimate diagnosis of abuse.

       {¶21} Based on the foregoing, we conclude that there is competent, credible

evidence to support the trial court’s determination that L.S. is an abused and

dependent child. Thus, we will not reverse this judgment of the Allen County Court

of Common Pleas, Juvenile Division, as being against the manifest weight of the

evidence.

       {¶22} Accordingly, Cheyenne’s first assignment of error is overruled.

                            Reasonable-Efforts Analysis

       {¶23} Turning to the Cheyenne’s reasonable-efforts argument, we recognize

that the Supreme Court of Ohio has held that

       [n]o one section of the Revised Code addresses the concept of
       reasonable efforts. Overall, Ohio’s child-welfare laws are designed
       to care for and protect children, “whenever possible, in a family
       environment, separating the child from the child’s parents only when
       necessary for the child’s welfare or in the interests of public safety.”
       R.C. 2151.01(A). To that end, various sections of the Revised Code

                                        -11-
Case No. 1-20-19


        refer to the agency’s duty to make reasonable efforts to preserve or
        reunify the family unit.

In re C.F., 11 Ohio St. 3d 73, 2007-Ohio-1104, ¶ 29. In particular, under R.C.

2151.419, when a trial court

        removes a child from the child’s home or continues the removal of a
        child from the child’s home, the court shall determine whether the
        public children services agency * * * has made reasonable efforts to
        prevent the removal of the child from the child’s home, to eliminate
        the continued removal of the child from the child’s home, or to make
        it possible for the child to return safely home.

R.C. 2151.419(A)(1). The Supreme Court of Ohio has further held that

        the trial court is only obligated to make a determination that the
        agency has made reasonable efforts to reunify the family at
        “adjudicatory, emergency, detention, and temporary-disposition
        hearings, and dispositional hearings for abused, neglected, or
        dependent children, all of which occur prior to a decision transferring
        permanent custody to the state.”

In re B.S., 3d Dist. Allen No. 1-15-44, 2015-Ohio-4805, ¶ 36, quoting In re C.F. at

¶ 41.

        {¶24} Here, the trial court concluded at the shelter-care hearing that case-

management and investigation, relative-placement, and child-abuse-assessment

services did not prevent removal of L.S. at the shelter-care hearing as a result of the

nature of L.S.’s neck injury, a large left subdural hemorrhages with a mid-line shift,

a small right subdural hemorrhage, and retinol hemorrhages, which were




                                         -12-
Case No. 1-20-19


inconsistent with Cheyenne’s explanation of a short fall off of the bed.4 (Doc. Nos.

7, 8).     Nevertheless, and immediately thereafter, L.S. was placed in Ebin’s

temporary custody in lieu of removal from the home pending adjudication. (Doc.

No. 7). Further, at adjudication, the magistrate again made findings in her decision

that “the agency did make reasonable efforts * * * to make it possible for [L.S.] to

return home[]” through case-management and investigation, placement of L.S. with

Ebin, and orders limiting Cheyenne’s contact with L.S. (Doc. No. 77).

         {¶25} Finally, the magistrate, once again, addressed reasonable efforts at the

November 22, 2019 dispositional hearing, to which the parties agreed, through

management and investigation services, placement with Ebin, and orders limiting

Cheyenne’s contact with L.S. enabled L.S. to return home. (Doc. No. 85).

         {¶26} In this case, the magistrate specifically found the agency had made

reasonable efforts at the shelter-care hearing, at adjudication, and finally at

disposition by placing her first into the temporary custody and later legal custody of

Ebin (L.S.’s biological father). (See Doc. Nos. 7, 9, 42, 77). These findings were

adopted by the trial court. (Doc. No. 92).

         {¶27} Thus, under the facts before us, we conclude that the trial court did not

err by determining that the agency had made reasonable efforts to reunify the family,




4
 Ebin had left for work and was not home at the time that L.S. sustained her injuries. (Doc. Nos. 7, 9, 77);
(Aug. 12, 2019 Tr. at 37-39); (Aug. 15, 2019 Tr. at 5).

                                                   -13-
Case No. 1-20-19


and that such a determination is supported by clear and convincing evidence in the

record.

       {¶28} Accordingly, Cheyenne’s second assignment of error is overruled.

       {¶29} Having found no error prejudicial to the appellants herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/jlr




                                        -14-